DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office action is responsive to amendment filed on 07/15/2022.
Claim Objections
Claims 4 and 7 are objected to because of the following informalities:  the recitation of “can be” in line 13 is suggested to rephrase since it is not a positive limitation.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reader unit”, “accommodation unit”, “location information storage unit”, “accommodated currency type storage unit”, “banknote processing terminal specifying unit”, “presentation unit”, and “receiving unit” in claims 4-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of “can be” in line 13 is vague and indefinite because it is not a positive limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima (JP2018-36807A, English machine translation is being used herewith, art of record) in view of Kato (JP2013088896A, English machine translation).
Regarding claim 1, Takashima teaches a banknote processing system (figs. 1-8) comprising: at least one banknote processing terminal (1); including a reader unit (27) configured to read to which currency type a banknote inserted into an insertion slot belongs ([0031] and [0032]), an accommodation unit (33) configured to accommodate the banknote from which a currency type is read by the reader unit ([0034], and a banknote type transmitter (9) configured to send a currency type signal indicating the currency type which is read by the reader unit to the outside ([0074]); and an external device (80) including a location information storage unit (13 and 16) which stores location information specifying an installation location of each of the at least one banknote processing terminal ([0038], [0043] and [0048]-[0050]); an external-device-side receiver (19) configured to receive the currency type signal from the at least one banknote processing terminal ([0037] and [0074]); an accommodated currency type storage unit (15) which stores the at least one banknote processing terminal which has sent the received currency type signal, in association with the currency type indicated by the currency type signal ([0039] and [0051]-[0052]); a banknote processing terminal specifying unit (17) configured to specify the at least one banknote processing terminal associated with a predetermined currency type ([0053]-[0073]); and a presentation unit (50) configured to present the installation location of the at least one banknote processing terminal specify by the banknote processing terminal specifying unit ([0045], [0116] and [0127]). 
Takashima fails to teach the reader unit configure to read which national or regional currency type as claimed.
However, Kato teaches a reader unit (30, page 4, lines 41-45) of an automated teller machine (1) configured to read which national or regional currency type as claimed (page 10, lines 26-37).
In view of Kato’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takashima by incorporating the teaching as taught by Kato so that the ATM can handle currencies of multiple countries.
Regarding claim 2, Takashimi as modified by Kato teaches all subject matter claimed as applied above.  Takashima further teaches, wherein the accommodated national or regional currency type storage unit stores the number of banknotes accommodated by the at least one banknote processing terminal for each national or regional currency type based on the national or regional currency type signal (fig. 7 and [0051]-[0052]) and Both Takashima and Kato further teach the presentation unit includes a display screen ([0026]) presents on the display screen the installation location of each of the at least one banknote processing terminal in which the number of accommodated banknotes of the predetermined national or regional currency type is equal to or more than a threshold by showing the display screen floor-map location information for each of the at least one banknote processing terminal in which the number of accommodated banknotes of the predetermined national or regional currency type is equal to or more than the threshold (Takashimi: [0045] and [0126]-[0128].  Kato: page 10, lines 26-40).
Regarding claim 5, Takashima teaches a banknote processing system (figs. 1-8) comprising: at least one banknote processing terminal (1); including a reader unit (27) configured to read to which currency type a banknote inserted into an insertion slot belongs ([0031] and [0032]), an accommodation unit (33) configured to accommodate the banknote from which a currency type is read by the reader unit ([0034], and a banknote type transmitter (9) configured to send a currency type signal indicating the currency type which is read by the reader unit to the outside ([0074]); and an external device (80) including a location information storage unit (13 and 16) which stores location information specifying an installation location of each of the at least one banknote processing terminal ([0038], [0043] and [0048]-[0050]); an external-device-side receiver (19) configured to receive the currency type signal from the at least one banknote processing terminal ([0037] and [0074]); an accommodated currency type storage unit (15) which stores the at least one banknote processing terminal which has sent the received currency type signal, in association with the currency type indicated by the currency type signal ([0039] and [0051]-[0052]); a banknote processing terminal specifying unit (17) configured to specify the at least one banknote processing terminal associated with a predetermined currency type ([0053]-[0073]); and a presentation unit (50) configured to present the installation location of the at least one banknote processing terminal specify by the banknote processing terminal specifying unit ([0045], [0116] and [0127]). 
Takashima fails to teach the reader unit configure to read which national or regional currency type; and wherein the reader unit is configured to read 1) to which national or regional currency type a banknote in a local currency inserted into the insertion slot belongs and 2) to which national or regional currency type a banknote of at least one foreign currency inserted into the insertion slot belongs; and wherein the banknote processing system is configured such that the value of foreign currency inserted into the reader unit is converted to value in local currency and the value in local currency is stored in association with a user who inserted the foreign currency into the reader unit, whereby the user who inserted the foreign currency into the reader unit can utilize its value as converted to value in the local currency.
However, Kato teaches a reader unit (30, page 4, lines 41-45) of an automated teller machine (1) configured to read which national or regional currency type (page 10, lines 26-37); and wherein the reader unit is configured to read 1) to which national or regional currency type a banknote in a local currency inserted into the insertion slot belongs and 2) to which national or regional currency type a banknote of at least one foreign currency inserted into the insertion slot belongs; and wherein the banknote processing system is configured such that the value of foreign currency inserted into the reader unit is converted to value in local currency and the value in local currency is stored in association with a user who inserted the foreign currency into the reader unit, whereby the user who inserted the foreign currency into the reader unit can utilize its value as converted to value in the local currency (page 11).
In view of Kato’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takashima by incorporating the teaching as taught by Kato so that the ATM can handle currencies of multiple countries.
Regarding claim 6, Takashimi as modified by Kato teaches all subject matter claimed as applied above.  Takashima further teaches, wherein the accommodated national or regional currency type storage unit stores the number of banknotes accommodated by the at least one banknote processing terminal for each national or regional currency type based on the national or regional currency type signal (fig. 7 and [0051]-[0052]) and Both Takashima and Kato further teach the presentation unit includes a display screen ([0026]) presents on the display screen the installation location of each of the at least one banknote processing terminal in which the number of accommodated banknotes of the predetermined national or regional currency type is equal to or more than a threshold by showing the display screen floor-map location information for each of the at least one banknote processing terminal in which the number of accommodated banknotes of the predetermined national or regional currency type is equal to or more than the threshold (Takashimi: [0045] and [0126]-[0128].  Kato: page 10, lines 26-40).
Allowable Subject Matter
Claims 4 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887